Citation Nr: 0903316	
Decision Date: 01/30/09    Archive Date: 02/09/09	

DOCKET NO.  07-40 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from September 2002 to 
October 2005.  He served in Iraq, but there was no combat 
service.  The veteran was separated prior to his ordinary 
enlistment pursuant to finding of a Medical Evaluation Board 
(MEB), and Physical Evaluation Board (PEB), unrelated to the 
claim at issue.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for an anxiety disorder and right shoulder disability, but 
which denied service connection for a low back disorder, and 
the veteran initiated this appeal.  The veteran requested and 
was properly scheduled for hearings at both the RO and before 
a Veterans Law Judge, but cancelled the RO hearing and failed 
to appear for the Board hearing.  There is no further hearing 
request or motion on file.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  No chronic identifiable pathology or disability of the 
thoracic or lumbar spine is identified in any competent 
medical evidence on file either during service or thereafter.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in May 2006, 
prior to the issuance of the rating decision now on appeal 
from August 2006.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected for 
review and the veteran was provided a VA examination and 
diagnostic studies of his back which are adequate for rating 
purposes.  The veteran wrote that he had not received any 
post-service treatment for his back, and submitted no 
additional records for consideration.  All known available 
evidence has been collected, and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which is shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is shown to 
be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran argues that he injured his back during 
service, that he sought treatment for symptoms of his back 
during service, and that he has had chronic back symptoms 
ever since service separation.  

The service medical records reveal that in 2003, the veteran 
sought treatment complaining that he had been involved in a 
motorcycle accident, and had been thrown from the motorcycle 
and landed on his right shoulder.  There was no complaint 
with respect to the low or midback.  Examination revealed no 
bruise or swelling in the area of the right shoulder.  He had 
difficulty raising the arm or lifting any weight, and was 
specifically provided a physical profile serial report noting 
a right shoulder strain or sprain with limitations in lifting 
and physical exercise.  Notably, there was no limitation with 
respect to the back.  Some time later, the veteran requested 
that his physical serial profile report be amended to allow 
him to participate in a motorcycle safety course, and this 
was granted.  

The veteran was seen on several occasions for followup 
regarding his right shoulder, but there were no complaints or 
findings with respect to his back.  In September 2004, the 
veteran sought treatment complaining that he hurt his lower 
back from falling off his motorcycle 11 days earlier.  He 
provided a history of a compression fracture, which is not 
confirmed in any service medical records or records from 
after service.  There was no finding or diagnosis of 
disability of the low or midback at this time.  

In 2005, the veteran again presented for treatment indicating 
that he fell when parking a motorcycle prior to basic 
training, then exacerbated the shoulder injury during basic 
training, and the previous year sustained another injury to 
his right shoulder when falling from his motorcycle.  He 
reported having "3rd and 4th motorcycle accidents" causing 
further injury.  He was not having any difficulty performing 
his assigned duties except for lifting heavy equipment.  At 
this time, however, the veteran also reported problems with 
the right knee, right hip and had "complaints of back 
stiffness.  No paresthesias, no back pain, just stiffness in 
the mornings requiring stretching etc."  The back was noted 
to have 5/5 muscle strength throughout, no atrophy, and no 
neurological impairment.  The only assessment at this time 
was "backache."  It was also written that the veteran "plans 
to separate from the military soon due to medical board, and 
wants documentation regarding medical problems above."  A 
report of medical assessment from April 2005 noted the 
veteran's multiple complaints, and recorded that the low back 
had full range of motion with no bony deformities.  His gait 
was normal and metered.  

The veteran was also seen on numerous occasions for treatment 
and evaluation of what was alternatively identified as an 
adjustment disorder with mixed anxiety and depressed mood, 
and later as an anxiety disorder not otherwise specified with 
panic attacks.  The veteran was later processed for medical 
separation for this problem by both MEB and PEB and was 
medically separated with an honorable discharge.  The service 
medical records do not contain any competent clinical 
evidence identifying a chronic disorder of the low or 
midback, nor was the veteran separated for this reason.  

There are no private or VA treatment records regarding the 
veteran's low back following service separation.  

In July 2006, the veteran was provided a VA examination.  
Regarding joints, there was no gait disturbance, no joint 
swelling, no lockup or giving way.  There were no flareups, 
there had never been surgery, and the veteran was not on 
medication.  He complained of low back pain in the lower 
thoracic midline, which was nonradiating.  It was present 
after lifting, but not continuous, and no leg weakness or 
numbness was identified.  There were no acute flareups.  Gait 
was considered to be normal.  Examination revealed no muscle 
weakness, atrophy, spasm, swelling, effusion, tenderness, or 
laxity.  There was no abnormal spinal curvature, either 
lordosis, scoliosis, or reverse lordosis.  Posture was 
normal.  There was no motor or sensory abnormality of the 
right or the left legs.  Range of motion was nearly full and 
complete except for some minor limitations of backward 
extension and lateroflexion.  X-ray studies of both the 
thoracic and lumbar spine failed to reveal any identifiable 
abnormality or arthritis, and were considered essentially 
negative.  There was no decrease in height of any vertebral 
bodies and pedicles were intact.  There was no diagnosis of 
any fracture, abnormality, or arthritis of the thoracic or 
lumbar spine.  

A clear preponderance of the evidence is against the 
veteran's claim for disability of the low back.  Although 
there were complaints of low back pain made during service, 
and the veteran continues to complain of intermittent back 
pain following service separation (and these complaints are 
confirmed by his wife), there is simply no competent medical 
evidence identifying any clinical pathology, abnormality or 
arthritis of the veteran's back upon which to base an award 
of service connection for chronic disease or injury.  Again, 
no medical diagnosis of a back disorder (beyond backache) was 
made at any time during service or at any time after service.  

The Board notes that the August 2005 rating decision on 
appeal, denying service connection for a low back disorder, 
recited that X-rays revealed 'probable mild posterior micro-
instability,' with a suggestion that further testing be 
completed.  The RO erred reporting this finding in discussing 
the veteran's back, since this finding was specifically 
reported in the VA MRI study of the veteran's right shoulder, 
and the Board notes that service connection for right 
shoulder disability has been allowed by the RO, and is not on 
appeal.  Again, there was no finding of "mild posterior 
internal micro-instability" requiring further clinical 
correlation with respect to the veteran's back.  In the 
absence of any clinically identifiable pathology of the 
veteran's lumbar or thoracic spine at any time during or 
after service, an award of service connection for disability 
of the back is not warranted.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


